United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Islandia, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-216
Issued: June 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 9, 2011 appellant filed a timely appeal from a September 6, 2011 Office of
Workers’ Compensation Programs’ (OWCP) decision denying his claim for an employmentrelated injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish that his lower
back, left hip and left leg conditions are causally related to a July 18, 2011 employment incident,
as alleged.
On appeal appellant contends that OWCP’s decision was contrary to the medical
evidence submitted.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the September 6, 2011 OWCP decision, appellant submitted
new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued
its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On July 25, 2011 appellant, then a 53-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that he sustained a lower back, left hip and left leg injury as a result of
reaching back to retrieve a package while sitting in a truck in the performance of duty on
July 18, 2011.
By letter dated July 30, 2011, the employing establishment controverted appellant’s
claim.
In a July 19, 2011 report, Dr. Aretha Persaud-Mancusi, a family medicine physician,
diagnosed possible herniated disc. She indicated that appellant was reaching backward in a car
when he felt a sharp pain in the lower back and hip radiating down to his leg on July 18, 2011.
By letter dated August 2, 2011, OWCP requested additional factual and medical
evidence. It allotted appellant 30 days to submit additional evidence and respond to its inquiries.
Subsequently, appellant submitted a June 29, 2011 report by Dr. Persaud-Mancusi
indicating that appellant was seen in her office that day and was out of work from June 24 to
July 4, 2011. Dr. Persaud-Mancusi advised that appellant was able to return to work without
restrictions. In a follow-up report dated August 2, 2011, she diagnosed back pain and
paresthesia, ruling out herniated disc. Dr. Persaud-Mancusi indicated that appellant had
problems with full weight bearing on the left leg, difficulty lifting the left leg and numbness in
the knee.
An August 4, 2011 magnetic resonance imaging (MRI) scan of the lumbar spine showed
large, extruded disc herniation on the left at L2-3 which demonstrated marked inferior migration
to the level of the left L3-4 neural foramen. There was marked central stenosis and left lateral
recess stenosis with compression of the left L3 nerve root, marked central stenosis at L3-4 due to
facet arthropathy and bulging and degenerative changes at the remaining levels.
On August 8, 2011 Dr. Laurence E. Mermelstein, a Board-certified orthopedic surgeon,
diagnosed lumbar disc displacement without myelopathy, thoracic/lumbar radiculopathy and
lumbar stenosis. He indicated that appellant was a letter carrier who sustained a reaching injury
and complained of lumbar, buttock and left hip pain, as well as left leg weakness and numbness.
Dr. Mermelstein opined that appellant’s status was total temporary impairment. He provided a
work/impairment status note indicating that appellant could not return to work due to the
aforementioned injury and diagnosis that same day.
Appellant also submitted physical therapy notes dated August 11, 2011.
On August 12, 2011 the employing establishment controverted appellant’s claim for a
second time.
In an August 22, 2011 report, Dr. Persaud-Mancusi stated that appellant suffered an
injury to his back on July 18, 2011. She indicated that an MRI scan was ordered which showed a
new disc herniation in the upper lumbar spine L1-3 causing neuropathy and paresthesia to the
left leg. Dr. Persaud-Mancusi explained that appellant had a history of old herniation of the
lower lumbosacral spine L4-S1 which aggravated his pain.
2

By decision dated September 6, 2011, OWCP denied appellant’s claim on the basis that
the evidence submitted was insufficient to establish causal relationship between the diagnosed
conditions and the July 18, 2011 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7
ANALYSIS
OWCP has accepted that the employment incident of July 18, 2011 occurred at the time,
place and in the manner alleged. The issue is whether appellant’s lower back, left hip and left
leg conditions resulted from the July 18, 2011 employment incident. The Board finds that
3

5 U.S.C. §§ 8101-8193.

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

T.H., 59 ECAB 388 (2008).
1143 (1989).

See Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB

6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

Id. See Gary J. Watling, 52 ECAB 278 (2001).

3

appellant did not meet his burden of proof to establish a causal relationship between the
conditions for which compensation is claimed and the July 18, 2011 employment incident.
In her reports, Dr. Persaud-Mancusi diagnosed back pain and paresthesia, ruling out
herniated disc. She indicated that appellant was reaching backward in a car when he felt a sharp
pain in the lower back and hip radiating down to his leg on July 18, 2011. On June 29, 2011
Dr. Persaud-Mancusi advised that appellant was able to return to work without restrictions. On
August 22, 2011 she reiterated that appellant suffered an injury to his back on July 18, 2011.
Dr. Persaud-Mancusi indicated that an MRI scan was ordered which showed a new disc
herniation in the upper lumbar spine L1-3 causing neuropathy and paresthesia to the left leg. She
explained that appellant had a history of old herniation of the lower lumbosacral spine L4-S1
which aggravated his pain. The Board finds that Dr. Persaud-Mancusi failed to directly address
the issue of causal relationship as she did not explain how the mechanism of the July 18, 2011
employment incident caused or aggravated appellant’s conditions. She did not provide medical
rationale explaining how appellant’s lower back, left hip and left leg conditions were caused or
aggravated by reaching back to retrieve a package while sitting in a truck on July 18, 2011.
Lacking thorough medical rationale on the issue of causal relationship, the reports are of limited
probative value and not sufficient to establish that appellant sustained an employment-related
injury in the performance of duty on July 18, 2011.
In his August 8, 2011 report, Dr. Mermelstein diagnosed lumbar disc displacement
without myelopathy, thoracic/lumbar radiculopathy and lumbar stenosis. He indicated that
appellant was a letter carrier who sustained a reaching injury and complained of lumbar, buttock
and left hip pain, as well as left leg weakness and numbness. Dr. Mermelstein opined that
appellant’s status was total temporary impairment and advised that appellant could not return to
work. The Board has held that medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal
relationship.8 Dr. Mermelstein did not provide medical rationale explaining how appellant’s
lower back, left hip and left leg conditions were caused or aggravated by reaching back to
retrieve a package while sitting in a truck on July 18, 2011. Thus, the Board finds that appellant
did not meet his burden of proof with the submission of Dr. Mermelstein’s report.
The August 4, 2011 MRI scan report is diagnostic in nature and therefore does not
address causal relationship. As such, the Board finds that it is insufficient to establish
appellant’s claim.
The physical therapy notes dated August 11, 2011 do not constitute medical evidence as
they were not prepared by a physician.9 As such, the Board finds that appellant did not meet his
burden of proof with these submissions.
As appellant has not submitted any rationalized medical evidence to support his
allegation that he sustained an injury causally related to a July 18, 2011 employment incident, he
has failed to meet his burden of proof.

8

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

9

Physical therapists are not physicians under FECA. See 5 U.S.C. § 8101(2).

4

On appeal appellant contends that OWCP’s decision was contrary to the medical
evidence submitted. For the reasons stated above, the Board finds that his arguments are not
substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted sufficient rationalized medical opinion
evidence to establish that his lower back, left hip and left leg conditions were sustained on
July 18, 2011 in the performance of duty, as alleged. Therefore, appellant has failed to meet his
burden of proof to establish a claim for compensation.
ORDER
IT IS HEREBY ORDERED THAT the September 6, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 6, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

